Citation Nr: 1045211	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a leg condition.

2.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for alcoholism, has 
been received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a back condition, 
has been received.

4.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss, has been received.  

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served in the Army National Guard from August 1976 to 
February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by which the RO denied 
the Veteran's claims.

The RO previously denied service connection for alcoholism, a 
back condition, and for bilateral hearing loss by February 2004 
rating decision that became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2010).  In its present adjudication, 
the RO denied these claim because new and material evidence 
sufficient to reopen them had not been received.  Indeed, a 
previously decided claim may not be reopened in the absence of 
new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO 
action, however, the Board is bound to decide the threshold issue 
of whether the evidence is new and material before addressing the 
merits of a claim.  Id.  The Board's discussion can be found 
below.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A leg condition is not shown to be related to the Veteran's 
active duty service.

2.  By February 2004 rating decision, the RO denied the Veteran's 
claims of service connection for alcoholism, a back condition, 
and for bilateral hearing loss; although he was sent notice of 
the RO's decision the following month, the Veteran did not file a 
timely appeal regarding the foregoing matters.

3.  The evidence associated with the claims file subsequent to 
the February 2004 rating decision is cumulative or redundant of 
evidence previously of record and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for alcoholism.

4.  The evidence associated with the claims file subsequent to 
the February 2004 rating decision is cumulative or redundant of 
evidence previously of record and does not does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a back condition.

5.  The evidence associated with the claims file subsequent to 
the February 2004 rating decision is not cumulative or redundant 
of evidence previously of record and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for a leg condition is not warranted.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The February 2004 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Since the final February 2004 rating decision, new and 
material evidence has not been received to reopen the claim of 
service connection for alcoholism.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Since the final February 2004 rating decision, new and 
material evidence has not been received to reopen the claim of 
service connection for a back condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Since the final February 2004 rating decision, new and 
material evidence has been received to reopen the claim of 
service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ), in this 
case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2006 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in November 2006.  

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the notice letter provided 
to the Veteran in November 2006 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning why 
the claims were previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denials.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no duty to provide an 
examination regarding a finally decided matter unless the issue 
is reopened.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination was not provided regarding the claim 
of service connection for a leg condition.  No examination is 
necessary because there is no evidence of an event, injury or 
disease of the leg in service no evidence linking a leg 
disability, if currently present, to service.  Id.; 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and 
private medical records.  The Veteran has submitted further 
medical records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ , 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. § 
3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of a 
veteran's own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a result of 
the person's own willful misconduct, including abuse of alcohol 
or drugs.  38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d) (2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation cannot be awarded 
pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 105(a) 
either for a primary alcohol abuse disability incurred during 
service or for any secondary disability that resulted from 
primary alcohol abuse during service.  Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be 
granted for an alcohol or drug abuse disability acquired 
secondary to or as a symptom of service-connected disability.  
However, the Federal Circuit further stated that such 
compensation may be awarded only "where there is clear medical 
evidence establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381. 

Leg condition

The service treatment records are silent as to a leg condition of 
any sort.  Indeed, both on entry and upon separation, the 
Veteran's "PULHES" physical profiles amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
(explaining the military medical profile system).

The Veteran was injured in a motor vehicle accident in January 
1993.  Following the accident, he complained of pain in the left 
thigh.  A March 1993 private medical report discussed the 
injuries sustained in the accident.  Pursuant to low back 
symptoms, there was radiation of pain into the left leg.  There 
was also intermittent weakness in both legs.  A June 1994 report 
indicated that the Veteran was still experiencing pain that was 
radiating into his left leg.  A similar description of pain was 
provided in a July 1994 report.  

The Board observes that service connection is not available for 
pain alone without a showing of a specific underlying disability.  
See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(symptoms alone, without a finding of an underlying disorder, 
cannot be service connected).  Thus, to the extent that the 
Veteran is still suffering from any lower extremity pain without 
an underlying diagnosis, service connection for a leg condition 
must be denied.  Id., 38 C.F.R. § 3.303.

The Board observes that the Veteran has provided no evidence of a 
leg condition, and the record does not contain evidence of such.  
Absent a presently diagnosed disability, service connection is 
precluded.  38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a 
present disability for VA compensation purposes); Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing 
that a "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection).  Because a current leg condition is not readily 
apparent from a thorough review of the record, service connection 
for the claimed disability is denied.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

New and Material Evidence 

In a February 2004 rating decision, the RO denied the Veteran's 
claims of service connection for alcoholism, a back condition, 
and for bilateral hearing loss.  The claim of entitlement to 
service connection for alcoholism was denied based on the fact 
that service connection is not available because it constitutes 
willful misconduct.  The claims of entitlement to service 
connection for a back condition and for bilateral hearing loss 
were denied because they neither occurred in nor resulted from 
service.  The Veteran was provided notice of the decision and of 
his appellate rights the following month.  He did not file a 
notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2010) (detailing the procedures for appealing RO 
determinations to the Board).  Therefore, the February 2004 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, 
a claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the February 
2004 rating decision was the last final disallowance, the Board 
must review all of the evidence submitted since that rating 
decision to determine whether the Veteran's claims of service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part analysis.  
First, the Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is "new 
and material."  Second, if the Board determines that the evidence 
is "new and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Alcoholism

The evidence of record at the time of the February 2004 rating 
decision consisted of the service treatment records and private 
medical records containing no reference to alcoholism.  The 
evidence also include his claim submitted in January 2003 in 
which he asserted that alcoholism had its onset in 1976, during 
service.  Evidence received after the February 2004 rating 
decision consists of the Veteran's October 2006 claim in which he 
indicated that he had just realized that alcoholism was a 
disease, that he was serving a second prison sentence resulting 
from alcohol abuse, and that he started drinking in basic 
training.  

The Board has reviewed the evidence since the February 2004 
rating decision and has determined that the Veteran's statement 
is essentially cumulative because he previously asserted that 
alcoholism had its onset during service.  The evidence is not new 
and material within the meaning of applicable law and regulations 
because it does not present a basis upon which service connection 
for alcoholism can be granted.  As stated above, there are only 
some narrowly circumscribed situations under which service 
connection for alcohol abuse is available.  Generally, service 
connection for alcoholism is not available.  38 C.F.R. § 3.301.  
Because the Veteran has presented no evidence tending to show 
that alcoholism is secondary to a service-connected disability, 
the evidence by itself or when considered with the previous 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim for service connection.  As such, the 
claim of entitlement to service connection for alcoholism, 
therefore, is not reopened and remains denied.  38 C.F.R. § 
3.156(a). 




Back disorder 

The evidence of record at the time of the February 2004 rating 
decision consisted of the service treatment records showing no 
disability of the back and perfect PULHES physical profiles on 
enlistment and upon separation.  The record also contained 
private medical records concerning treatment received pursuant to 
an automobile accident in January 1993.  The Veteran sustained 
neck and back injuries.  No of those records indicate that the 
back or neck disabilities were related to service.  The evidence 
also includes the Veteran claim submitted in January 2003 in 
which he indicated a back injury in 1976 during service.

Evidence received subsequent to the February 2004 rating decision 
consists of an October 2006 written statement in which the 
Veteran indicated that he had been injured in basic training.  
The Veteran also submitted March 2009 medical records reflecting 
current neck and low back disabilities.  

The Board has reviewed the evidence since the February 2004 
rating decision and has determined that new and material evidence 
to reopen the claim for a back condition has not been submitted.  
At the time of the last final denial, the record contained the 
Veteran's claim which indicated that he asserted that the claimed 
back disability was incurred in service in 1976.  The evidence 
also included private treatment records showing that he was 
treated for neck and back injuries that were the result of an 
automobile accident in 1993.  The statements of the Veteran 
submitted since the last final denial are essentially duplicative 
of his assertions made previously in that he continues to assert 
that the claimed back injury was incurred in service.  The 
additional private medical evidence, while new, is cumulative 
because it shows continued treatment for current a back and neck 
condition related to the 1993 injury, a fact already established.  
None of the evidence, either old or new relates the back and neck 
complaints to service.  The Veteran has not submitted any 
evidence showing that he has a back disability due to disease or 
injury in service.  Because the evidence submitted since the last 
final denial is cumulative and does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection, the Veteran has not submitted new and 
material evidence.  Therefore, the claim herein is not reopened 
and remains denied.  38 C.F.R. § 3.156(a). 

The Board observes that the RO did not review private medical 
records dated in March 2009 that the Veteran submitted in June 
2010 because the case had already been certified to the Board in 
October 2007.  Normally, such evidence is not accepted by the 
Board.  38 C.F.R. § 20.1304(b).  In this case it may be accepted 
because it did not exist in 2007.  Id.  Generally, such evidence 
must initially be reviewed by the RO unless it is not pertinent 
or other exceptions apply.  38 C.F.R. § 20.1304(c).  In this 
instance, as the evidence does not speak to the etiology of the 
Veteran's back and neck disabilities, it is merely reiterative of 
evidence already in the record and cannot serve to reopen the 
claim.  As such, it is not pertinent, and a remand to the RO for 
initial review is not necessary.

Bilateral hearing loss 

The evidence of record at the time of the February 2004 rating 
decision consisted of the service treatment records.  The Board 
observes that hearing was normal on enlistment.  On separation 
examination on February 7, 1977, there was right ear hearing loss 
as defined by VA regulations.  38 C.F.R. § 3.385.  The 
audiometric test was repeated on February 10, 1977, and normal 
results were obtained bilaterally.  

Evidence received subsequent to the February 2004 rating decision 
consists of audiometric test results suggesting bilateral hearing 
loss.  

The Board has reviewed the evidence since the February 2004 
rating decision and has determined that it is new because it was 
not of record before that rating decision was rendered.  It is 
also new and material is that it provides, for the first time, 
evidence of current hearing loss.  Given the conflicting 
audiometric test results in service and the current evidence of 
bilateral hearing loss, there is a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.  As such, the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  38 C.F.R. § 
3.156(a). 


ORDER

Service connection for a leg condition is denied.

Service connection for alcoholism is denied.

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is reopened; to 
that extent only, the claim is granted.  


REMAND

The Board is remanding the reopened claim for service connection 
for a bilateral hearing loss for the RO to consider and 
adjudicate the claim in the first instance.  Further evidentiary 
development is also required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

It appears that the Veteran suffers from bilateral hearing loss.  
As the evidence indicates that the Veteran's bilateral hearing 
worsened during service and because right ear hearing loss was 
arguably shown, the Board requires an opinion regarding the 
etiology of the Veteran's hearing loss.  The examination 
instructions are contained below.  

The Veteran is in prison.  The duty to assist incarcerated 
Veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their fellow 
Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him the 
necessary examination at the closest VA medical facility.  See, 
e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an 
incarcerated Veteran includes: (1) attempting to arrange 
transportation of the claimant to a VA facility for examination; 
(2) contacting the correctional facility and having their medical 
personnel conduct an examination according to VA examination work 
sheets; or (3) sending a VA or fee-basis examiner to the 
correctional facility to conduct the examination.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated veterans.  The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be escorted 
to a VA medical facility for examination by VHA personnel.  If 
that is not possible, the Veteran may be examined at the prison 
by: (1) VHA personnel; (2) prison medical providers at VA 
expense; or (3) fee-basis providers contracted by VHA.  See M21-
1MR, Part III.iv.3.A.11.d (2008).

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Take all reasonable measures to schedule 
the Veteran for the examination requested 
below.  If the Veteran remains incarcerated, 
confer with prison authorities to determine 
whether the Veteran may be escorted to a VA 
medical facility for examination or if an 
examination at the prison is feasible.  See 
M21-1MR, Part III.iv.3.A.11.d.  If that is 
not possible, the Veteran may be examined at 
the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-
basis providers contracted by VHA. Determine 
which is the most feasible option.  If the RO 
is unable to afford the Veteran with a 
medical examination, it should document all 
of the steps it took in attempting to do.

If the RO is able to afford the Veteran a VA 
audiologic medical examination, the claims 
file should be sent to the examiner for 
review, if possible.  All necessary tests 
should be conducted.  The examiner is to 
determine whether the Veteran suffers from 
bilateral hearing loss as defined in 
38 C.F.R. § 3.385.  If so, and after 
obtaining a history from the Veteran and 
reviewing pertinent records in the claims 
file, the examiner is to opine regarding 
whether current bilateral hearing loss is at 
least as likely as not (50 percent or greater 
likelihood) related to service.  A rationale 
for all opinions and conclusions should be 
provided, and the examiner should indicate 
whether the requested review of the record 
took place.

2.  Readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


